Citation Nr: 1220475	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

Addional evidence was added to the claims file subsequent to the RO's most recent adjudication of the Veteran's claims in September 2009.  However, as the as the Board grants the benefit sought with respect to each issue decided below, the Board's adjudication of those claims on the merits is not prejudicial to the Veteran.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2011).  

The issue of entitlement to service connection for bilateral hearing loss addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The claims for entitlement to service connection for bilateral hearing loss and tinnitus were previously denied by the RO in a rating decision dated in March 2006, the Veteran did not appeal that decision, and no new evidence pertinent to those claims was received by VA within one year from the date that the RO mailed notice of these determinations to the Veteran.

2.  New evidence received since the time of the final March 2006 rating decision relates to an unestablished fact necessary to grant, and raises a reasonable possibility of substantiating, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  The Veteran has tinnitus that began in service.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final as to the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2005); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011). 

2.  The March 2006 rating decision is final as to the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2005); currently, 38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2011).

3.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.102 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Also, in this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no additional discussion of VA's duty to notify or assist is necessary.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for bilateral hearing loss and tinnitus in March 2006.  That rating decision was not appealed, and no new evidence pertinent to either claim was received by VA within one year from the date that the RO mailed notice of these determinations to the Veteran.  Furthermore, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the March 2006 decision.  Therefore, the March 2006 decision is final with respect to both claims.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  See also 38 C.F.R. § 3.156(b), (c).  The basis of the prior final denials was the RO's findings that neither bilateral hearing loss nor tinnitus occurred in or was caused by service. Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 2006 rating decision that addresses this basis. 

Evidence submitted and obtained since the March 2006 rating decision includes a letter dated in September 2007 and a statement received in December 2008 from the Veteran's private audiologist, D. Z., which indicate that, based on the Veteran's reported history of significant noise exposure in service and experiencing constant tinnitus since he served in Vietnam, it was possible that his bilateral hearing loss and tinnitus were a result of service.  Without addressing the merits of this evidence, the Board finds that the September 2007 and December 2008 statements from D. Z. address the issue of whether the Veteran has bilateral hearing loss or tinnitus that occurred in or was caused by service.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim. 

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss and tinnitus since the March 2006 rating decision.  On this basis, the issues of entitlement to service connection for bilateral tinnitus and hearing loss are reopened.

B.  Service Connection

In addition to the legal authority noted above, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).  However, these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, for both of which competent medical evidence is generally required.  In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

In this case, as reflected in his November 2008 notice of disagreement and testimony during his December 2011 Board personal hearing, the Veteran asserts that, during his service in a combat unit in Vietnam, he was exposed to extremely loud noise including rockets, mortars, small arms fire, and explosions, and that such noise exposure resulted in tinnitus.  The Veteran testified that, on one occasion, he lost about 90 percent of his hearing for about two or three hours after an explosion threw him backwards, but that he did not mention his hearing problems to the medic because he was more concerned about the shrapnel wounds to his legs.  Also, during a December 2005 VA examination, the Veteran asserted that he had had tinnitus since 1968, and a September 2007 letter from the Veteran's private audiologist, D. Z., reflects that the Veteran reported experiencing constant bilateral tinnitus since being in Vietnam.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the Veteran's claim of entitlement to service connection for tinnitus must be granted.  

Service treatment records do not reflect any complaints or findings of tinnitus in service.  At the time of the Veteran's June 1968 examination for separation from service, although there were no audiological testing results recorded, he was noted to have had a normal clinical evaluation of the ears, no tinnitus was noted, and he reported having no history of hearing loss.  Also, the earliest indication of any tinnitus in the record is the Veteran's September 2005 claim for disability benefits, and the earliest medical document relating to tinnitus is the report of a December 2005 VA examination.

However, service treatment records also reflect that the Veteran was injured due to a grenade explosion in December 1967, at which time he requested examination of his right forearm and right thigh.  Also, the Veteran's service records reflect that he served in the Republic of Vietnam and was awarded the Combat Infantryman Badge and Purple Heart, and thus establish that he engaged in combat with the enemy.  Furthermore, the Veteran is competent to report matters within his own personal knowledge, such as having hearing problems and ringing in his ears that began in service after his exposure to loud noise, and the continuation of such ringing in the ears until the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of this, and considering the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), despite the lack of in-service findings of tinnitus, the Board finds the Veteran's assertions of noise exposure, hearing problems, and tinnitus in service to be credible.  

The Board notes the report of a December 2005 VA audiological examination, which reflects a diagnosis of tinnitus and notes that the Veteran reported that tinnitus began in 1968, although it had fluctuated in pitch and he had tolerated it very well, but which contains the opinion of the examiner that he could not provide an opinion regarding the etiology of tinnitus with resorting to mere speculation.  The examiner noted that without the audiometric records from the time that the Veteran was discharged, he could not assess the relationship between tinnitus and military service without resorting to mere speculation.  As the December 2005 VA examiner did not provide an opinion as to the likelihood of the Veteran's current tinnitus being related to his period of service, the Board finds that the examiner's opinion is of diminished probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) (as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In this regard, there is no competent medical opinion of record suggesting that the Veteran's tinnitus is most likely unrelated to his period of service.  Rather, the only other medical opinions regarding the relationship of the Veteran's tinnitus to his period of service are September 2007 and December 2008 statements from D. Z., which state that it is certainly possible, based on the Veteran's stated history, that his tinnitus was the result of his military service.  

Considering the Veteran's competent and credible statements regarding the onset of his tinnitus, and the record as a whole, the Board finds the evidence for and against the Veteran's claim to be at least in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted. 

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for tinnitus is reopened and, to that extent only, the appeal is granted. 

Entitlement to service connection for tinnitus is granted.


REMAND

As noted above, the Veteran asserts that, during his service in a combat unit in Vietnam, he was exposed to extremely loud noise that resulted in tinnitus including rockets, mortars, small arms fire, and explosions, and that on one occasion, he lost about 90 percent of his hearing for about two or three hours after an explosion threw him backwards.  Also, as noted above, service records reflect that the Veteran served in combat in the Republic of Vietnam and was injured due to a grenade explosion in December 1967; therefore, his assertions of noise exposure and hearing problems in service are credible.  

The report of a December 2005 VA audiological examination reflects a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  The report also contains the opinion of the examiner that without the audiometric records from the time that the Veteran was discharged, he could not assess the relationship between hearing loss and military service without resorting to mere speculation.  However, the examiner did not explain why an opinion as to whether the Veteran's hearing loss was related to service could not be rendered without resort to mere speculation based solely on the fact that audiometric findings at the time of the Veteran's June 1968 separation examination were not available.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this regard, the absence of in-service evidence of hearing loss is not fatal to a service connection claim for such.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

As the December 2005 VA examiner did not explain why the fact that the audiometric findings at the time of the Veteran's separation examination in June 1968 were not available, alone, rendered the examiner unable to assess the relationship between hearing loss and military service without resorting to mere speculation, the opinion is not adequate.  Furthermore, a September 2007 letter and December 2008 statement from the Veteran's private audiologist, D. Z., indicate that, based on the Veteran's reported history of significant noise exposure in service, it was possible that the Veteran's bilateral hearing loss was a result of service, and that the configuration of the Veteran's hearing loss was consistent with acoustic trauma.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Veteran should be provided another examination and opinion addressing whether he has bilateral hearing loss, and, if so, whether such disability is related to his period of service, to specifically include the in-service incident whereby the Veteran lost about 90 percent of his hearing for about two or three hours after a grenade explosion threw him backwards.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any bilateral hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a bilateral hearing loss disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the in-service incident whereby the Veteran lost about 90 percent of his hearing for about two or three hours after a grenade explosion threw him backwards.  For the purposes of rendering an opinion, the examiner is to accept the Veteran's statements regarding his exposure to noise and hearing problems in service as credible.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


